Case 1:21-cv-00005-MN Document 41-4 Filed 09/07/21 Page 1 of 2 PageID #: 508




              EXHIBIT “D”
Case 1:21-cv-00005-MN Document 41-4 Filed 09/07/21 Page 2 of 2 PageID #: 509


From:            Corby Vowell
To:              Aamir Kazi; Susana M. Ricardo; Jon Suder; Mike Cooke; Rich Wojcio; bfarnan@farnanlaw.com; Christopher O.
                 Green; Susan Morrison; Michael J. Farnan
Cc:              McAfee/Kajeet
Subject:         RE: Kajeet v. McAfee - Service of Discovery
Date:            Friday, August 27, 2021 10:30:00 AM


Aamir,
Please provide times that you are available on Tuesday of next week (August 31) for the meet and
confer.

In addition, we did not receive any document production from McAfee yesterday which should have
accompanied its discovery responses. Please let me know today if and when McAfee intends to
produce documents for the other categories of documents that McAfee stated in its responses that
it will produce. This is particularly important in light of the fact that McAfee only produced 22 pages
of documents as its “core technical documents” in this case and then refused to produce further
documents.

Thanks,
Corby
